Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Citation of Relevant Prior Art 
1.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See MPEP 707.05.  Although the prior art discloses several unclaimed, some claimed limitation, for example:

	Heat Concerns When Powering a Power Over Ethernet (PoE) Device, 11 pages, April 21, 2020 describes PoE Types 1 and 2 transmit power by applying a common-mode voltage on the 2 pairs. The current splits evenly between the 2 conductors. DC resistance of each conductor (in the pair) is balanced (equal). Any difference is referred to as DC resistance unbalance. Whenever you have too much unbalance, data signals become distorted and can cause bit errors, retransmits and nonfunctioning data links.

	Protecting Your IP Traffic from the heat and noise of high-power POE, 3/28/2017, 18 pages describes While the IEEE standard is in development, several manufacturers and technical consortiums are working to establish the boundaries of technical feasibility. It has been demonstrated in a lab environment that it is possible to supply at least 60 watts over a 100-meter 10GBASE-T link. However, increasing power delivery increases current yow, resulting in an increase in heat 

	PoE Lighting System Energy Reporting Study Part 1, 66 pages, 02/2017 describes whereas wireless solutions offer reduced control system installation cost relative to traditional low-voltage alternatives, PoE technology can offer additional cost savings by transmitting power and communications over the same low-voltage cable, while also reducing demand for wireless bandwidth. Although PoE technology was introduced at the start of this century, it was initially of limited applicability to lighting systems due to power transmission limits for available Ethernet cabling. However, PoE has become increasingly viable for lighting applications in recent years as Ethernet cabling technology has evolved and relevant standards and specifications have adapted. These gains have been compounded by ongoing improvements to the luminous efficacy of LED technologies, increasing the number of LED luminaires suitable for use with Ethernet switches capable of sourcing PoE. As a result, a growing number of manufacturers have introduced PoE lighting systems in recent years.

.
	Allowable Subject Matter
2.	Claims 1-2, 4-13 and 21-28 are allowed.
Reasons for Allowance
3.	The following is an examiner's statement of reasons for allowance:
Independent claims 1, 8, 11 and 12 contain allowable subject matter. None of the prior art of record shows or fairly suggests the claimed invention. 

Regarding claim 1:
The primary reason for the allowance of claim 1 is the inclusion of a method including: identifying changes in the real-time electrical data indicating strain on one or more wires in the cable due to stretching in said one or more wires; wherein said stretching comprises a localized reduction in diameter of said one or more wires along a vertical portion of the cable. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.


Claims 2, 4-7, 10 and 13 are allowed due to their dependency on claim 1.

Regarding claim 8:
The primary reason for the allowance of claim 8 is the inclusion of a method including:  identifying changes in the real-time electrical data indicating strain on one or more wires in the cable due to stretching in said one or more wires: and 


Claims 9, 21 and 22 are allowed due to their dependency on claim 8.

Regarding claim 11:
The primary reason for the allowance of claim 11 is the inclusion of a method including: identifying changes in the real-time electrical data indicating strain on one or more wires in the cable due to stretching in said one or more wires: and identifying a thermal rise at the cable and limiting power output at a port of the PSE connected to the cable. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.


Claims 23-26 are allowed due to their dependency on claim 11.

Regarding claim 12:
The primary reason for the allowance of claim 12 is the inclusion of a method including identifying changes in the real-time electrical data indicating strain on one or more wires in the cable due to stretching in said one or more wires: and  It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.


Claims 27-28 are allowed due to their dependency on claim 12.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact information

4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tung S. Lau whose telephone number is 571-272-2274, email is Tungs.Lau@uspto.gov.  The examiner can normally be reached on M-F 8-5:30 EDT. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor John Breene, can be reached on 571-272-4107. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/TUNG S LAU/           Primary Examiner, Art Unit 2862
Technology Center 2800 
March 12, 2021